Citation Nr: 1609458	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-26 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1972 to October 1978.  The Veteran died in September 2011.  The Appellant is seeking VA benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2012 Administrative Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota, which deemed the Appellant's marriage to the Veteran invalid for VA purposes.  The RO in Phoenix, Arizona retains jurisdiction over this appeal.  

The Board notes that the Appellant was previously represented in her claim by The American Legion (as reflected in a September 2011 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In October 2012, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of private attorney John Worman.  In an August 2013 letter, Mr. Worman informed VA that he was no longer representing the Appellant.  In September 2013, the Veteran submitted a VA Form 21-22a in favor of private attorney Sean Kendall.  The Board recognizes the change in representation.

The record reflects that, in a March 2014 letter and her July 2014 substantive appeal, the Appellant requested a hearing in conjunction with this appeal.  However, in communications received from the Appellant's attorney in December 2015 and February 2016, the Appellant asked to withdraw the request for a hearing. Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action, on her part, is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary so that due process is ensured for all parties necessary to the Appellant's claim. 

Certain benefits, including dependency and indemnity compensation (DIC) benefits, death pension, and accrued benefits, may be paid to the "surviving spouse" of a veteran.  38 U.S.C.A. §§ 101(14), 1541, 5121(a) (West 2014); 38 C.F.R. §§ 3.3, 3.5(a)(1), 3.23, 3.1000(a), (d) (2015). 

At present, "surviving spouse" status is a threshold requirement for DIC, death pension, and accrued benefits.  A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to a Veteran meets the requirements of 38 C.F.R. § 3.1(j)  and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  The Board acknowledges that on June 26, 2013, the United States Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA), which defined marriage solely as that between a man and a woman, is unconstitutional; however, that provision does not impact the merits of this case.  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. § 3.54.  The burden is on an appellant to establish his or her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

Here, as indicated above, the Appellant is seeking VA benefits as the lawful surviving spouse of the Veteran.  The Board notes, however, that another individual (hereinafter referred to as E.J.P.) filed a claim for death benefits alleging her entitlement to this benefit as the Veteran's lawful surviving spouse and, in the August 2012 Administrative Decision issued by the RO in St. Paul, Minnesota referenced above, was recognized as the Veteran's surviving spouse.  In September 2012, the Appellant filed a notice of disagreement as to the recognition of E.J.P. as the surviving spouse.

In this regard, the Board notes that, because a grant of the Appellant's claim for recognition as the Veteran's surviving spouse would result in the payment of a lesser benefit to E.J.P., this case qualifies as a "contested claim."  See 38 C.F.R. 
§ 20.3(p) (defining contested claim).  A claim for recognition as a surviving spouse when another individual has been designated such is a "contested claim" and is subject to the provisions of 38 U.S.C.A. § 7105A (West 2014) and the special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2015); see also 38 C.F.R. §§ 20.500-20.504, 20.713 (2015). 

All interested parties are to be specifically notified of the action taken by the AOJ in a simultaneously contested claim, and of the right and time limit for initiating an appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2015).  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties are to be furnished with a copy of the statement of the case.  38 C.F.R. § 19.101 (2015).  Additionally, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim. 38 C.F.R. § 19.102.  The various procedures to be followed are outlined in the VA Adjudication Manual.  See VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6.  

Here, after the Appellant filed her notice of disagreement in September 2012, a statement of the case was issued in July 2014.  That same month, the Appellant filed a substantive appeal to the Board.  However, review of the file indicates that E.J.P. was not provided with a copy of the SOC or the content of the Appellant's substantive appeal.

Therefore, the Board finds that E.J.P. should be provided with a copy of the statement of the case and the content of the Appellant's substantive appeal.  Thereafter, the AOJ should follow proper contested claims procedures prior to returning the case to the Board, if warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide E.J.P. with a statement of the case regarding the issue of entitlement to recognition as the Veteran's surviving spouse, as well as the content of the Appellant's substantive appeal, following the contested claims procedures of 38 C.F.R. §§ 19.100-19.102, 20.500-20.504 (2015) and VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6.

2.  After conducting any additional development, readjudicate the Appellant's claim for recognition as the Veteran's surviving spouse.  Issue a supplemental statement of the case (SSOC) to both the current claimant (that is, the Appellant) and the interested party, E.J.P.  Allow the appropriate time for response.  Then, if the decision remains adverse to the Appellant, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




